DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In view of the Pre-Brief Conference request filed on 10/21/2021, PROSECUTION IS HEREBY REOPENED. A new non-final office action is set forth below.

Status of Claims
Claims 1-19 are pending.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 7, 9, 11, and 18 rejected under 35 U.S.C. 103 as being unpatentable over Asao US 20180208236 in view of Jang US 20160059712 and Naik US 20060074500.

Regarding claims 1 and 5, Asao teaches:
(Par 0019 “a battery 9 that acts as an external power supply mounted in a vehicle” and Par 0010 “The power supply circuit is configured so as to supply power”) comprising: 

transferring the sensor signals (Fig 2 Sensor transfer signal (8a, 17a, 8b, 17b via I/F to…)  to a first system controller and to a second system controller (Fig 2 to first system controller #10a CPU1 and a second system controller #10b CPU2), 

receiving the sensor signals by the first system controller and by the second system controller, (Fig 2 signal from sensors are received by first system controller #10a CPU1 and a second system controller #10b CPU2)

wherein the sensor signals received by the first system controller are the same as the sensor signals received by the second system controller, (received signals of “a” sensors are as “b” sensor signals received at 10a and 10b controllers see Par “[0064] The control unit 1 is such that power is supplied from the battery 9 acting as an external power supply, and detection signals are input from each of the first sensors 8a and the second sensors 8b, and from the first rotation sensor 17a and the second rotation sensor 17b mounted in a vicinity of the rotor of the electric motor 2. More specifically, the first input circuit 12a includes an interface circuit I/F 1-1 and an interface circuit I/F 1-2, the first sensors 8a are connected via the interface circuit I/F 1-1 to the first CPU 10a and the second CPU 10b, and the first rotation sensor 17a is connected via the interface circuit I/F 1-2 to the first CPU 10a and the second CPU 10b.  Par [0065] Also, the second input circuit 12b includes an interface circuit I/F 2-1 and an interface circuit I/F 2-2, the second sensors 8b are connected via the interface circuit I/F 2-1 to the second CPU 10b and the first CPU 10a, and the second rotation sensor 17b is connected via the interface circuit I/F 2-2 to the second CPU 10b and the first CPU 10a.”)

evaluating the sensor signals and controlling the battery system by both the first system controller and the second system controller, through corresponding evaluation results, (sensor signals are used by CPUs’ to control. see Par 0030 “signals into the first CPU 10a. The first CPU 10a computes the first control command” and Par 0048 “signals into the second CPU 10b. The second CPU 10b computes the second control command”) 

operating the first system controller in combination with a first monitoring device (Fig 2 # 8a and 17a noted as the first monitoring device; first controller is operated to send commands based on first monitoring device information see Par 0030 “a first rotation sensor 17a that detects a rotational position of a rotor (not shown) of the electric motor 2, and various kinds of detection signal from first sensors 8a, such as a torque sensor mounted in a vicinity of a steering wheel that detects a steering torque and a speed sensor that detects a traveling speed of a vehicle, are input into the first input circuit 12a, and the first input circuit 12a inputs the input detection signals into the first CPU 10a. The first CPU 10a computes the first control command corresponding to a current value representing a control amount for driving the electric motor 2 from information based on the input detection signals.”) and 
(Fig 2 # 8b and 17b noted as the second monitoring device; second controller is operated to send commands based on second monitoring device see Par 0048 “various kinds of detection signal from the second sensors 8b, such as a torque sensor mounted in a vicinity of the steering wheel that detects a steering torque and a speed sensor that detects a traveling speed of the vehicle, are input into the second input circuit 12b, and the second input circuit 12b inputs the input detection signals into the second CPU 10b. The second CPU 10b computes the second control command corresponding to a current value representing a control amount for driving the electric motor 2 from information based on the input detection signals”, 

detecting, by the first monitoring device and the second monitoring device, a difference in the operation of the first system controller and the operation of the second system controller, (first and second monitoring devices (i.e. sensors) detect information that is then used to determine the difference in operation noted the abnormality. see Par 0086 “[0086] Also, the first CPU 10a and the second CPU 10b can transmit not only an input system-related abnormality of the control system to which the CPU belongs, but also details of a control amount and/or control command as output information computed from input information, to the CPU of the other control system, because of which the CPU can compare details of a control amount and/or control command of the control system to which the CPU itself belongs, computed by the CPU itself, and details of a control amount and/or control command computed by the CPU of the other control system, and ascertain an abnormality such that output information differs despite the input information of the two being practically identical. As a result of this, the first CPU 10a and the second CPU 10b can detect various abnormalities, and details thereof, of the control system to which the CPU itself belongs and the control system to which the other CPU belongs . Also, by the communication line 14 being provided, the CPU can also detect that an abnormality has occurred in the CPU of the other control system itself when communication from the CPU of the other control system is interrupted.”) and 

carrying out an action based on detecting the difference, (action to stop operation of on control system and continue with another based on detected abnormality based on the detected difference in sensors detection of abnormality. see Par 0098 “[0098] According to the electric power steering apparatus according to the first embodiment of the invention, as heretofore described, a CPU transmits input system-related information of a control system of the CPU itself to a CPU of another control system, and when an input system-related abnormality in the control system of the CPU itself is detected, the CPU continues a drive of an electric motor by utilizing the input information of the other control system, whereby a vehicle can continue to be driven without stopping the drive of the electric motor and disabling travel of the vehicle, and redundancy of the control system can be improved. Also, regarding an output system-related abnormality of the control system of the CPU itself, the CPU continues the drive of the electric motor as far as possible in the control system of the CPU itself, and the normal control system, by recognizing the details of a response to the abnormality in the control system in which the abnormality has occurred, can compensate for an insufficiency in an operation of the control system in which the abnormality has occurred.”)  and 
( battery systems is controlled to supply power from control of controllers 10a and 10b. see Par 0028 “Furthermore, the first drive circuit 11a is configured so as to also output a drive signal of the first power supply relay switching element 5a based on a command from the first CPU 10a, and a supply of power to the first inverter circuit 3a can be interrupted by the first power supply relay switching element 5a being turned off.” and Par 0046 “Furthermore, the second drive circuit 11b is configured so as to also output a drive signal of the second power supply relay switching element 5b based on a command from the second CPU 10b, and a supply of power to the second inverter circuit 3b can be interrupted by the second power supply relay switching element 5b being turned off.” and 
Detection monitoring results showing  an abnormality in first and second monitoring devices (i.e. sensors) effects how the battery system is controlled by continuing to drive motor. see Par 0076 “the first CPU 10a has an abnormality detecting function of detecting an abnormality in the control system of the first CPU 10a itself by monitoring each item of input information. That is, the first CPU 1a detects an abnormality of the first sensors 8a or first rotation sensor 17a”;  Par 0081 “the second CPU 10b has an abnormality detecting function of detecting an abnormality in the control system to which the second CPU 10b itself belongs by monitoring each item of input information. That is, the second CPU 1b detects an abnormality of the second sensors 8b or second rotation sensor 17b” and Par 0098 “whereby a vehicle can continue to be driven without stopping the drive of the electric motor and disabling travel of the vehicle, and redundancy of the control system can be improved”)

wherein the monitoring procedure performed by the respective monitoring device includes 
comparing first processed sensor signals, which are sensor signals received and processed by the first system controller, with second processed sensor signals, which are sensor signals received and processed by the second system controller (from monitoring sensor devices the input information is processed to first CPU and second CPU and is compared Par 0086 “the first CPU 10a and the second CPU 10b can transmit not only an input system-related abnormality of the control system to which the CPU belongs, but also details of a control amount and/or control command as output information computed from input information, to the CPU of the other control system, because of which the CPU can compare details of a control amount and/or control command of the control system to which the CPU itself belongs, computed by the CPU itself, and details of a control amount and/or control command computed by the CPU of the other control system” and Par 0100 “Input information of the other control system is received by the CPU of one control system via the communication line 14 every predetermined processing recycle, and input information of one control system is transmitted to the CPU of the other control system via the communication line 14 every predetermined processing cycle”….. “data acquired by the CPU of one control system is transferred to the CPU of the other control system, because of which a functional abnormality in a CPU, for example an A/D conversion function, can be verified by comparing the two”).   

Even though Asao teaches:
and terminal quantities. (Par 0076 “a detected value of the first sensors 8a or first rotation sensor 17a is a value outside a predetermined range” and Par 0081 “the second sensors 8b or second rotation sensor 17b is a value outside a predetermined range”)
Asao does not explicitly teach:
generating sensor signals representing physical quantities and terminal quantities of individual cells and/or individual modules of at least one battery of the battery system, wherein the physical quantities include electric quantities, and wherein the terminal quantities include temperature.
Jang discloses an electric vehicle battery charging system with monitoring functions see Fig 1 and Fig 2  and Par 0031-0034 wherein Jang teaches:
generating sensor signals representing physical quantities and terminal quantities of individual cells and/or individual modules of at least one battery of the battery system, wherein the physical quantities include electric quantities, and wherein the terminal quantities include temperature.  (Fig 2 #Vtg Sensing and Temp Sensing; Par 0015 “measuring a voltage of each battery cell included in a main battery 43 to equalize voltages between battery cells, and temperature sensors for measuring the temperatures of the battery cells and the battery pack 40”)
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Asao to further include generating sensor signals representing physical quantities and terminal quantities of individual cells and/or individual modules of at least one battery of the battery system, wherein the physical quantities Jang(Refer to Par 0031).

Even though Asao teaches:
monitoring an operation of the second system controller and monitoring an operation of the first system controller. (Par 0086 “the first CPU 10a and the second CPU 10b can detect various abnormalities, and details thereof”) 
Asao does not explicitly teach:
monitoring an operation of the second system controller by the first monitoring device,
monitoring an operation of the first system controller by the second monitoring device.
Naik discloses a vehicle control system see Par 002 with monitoring see Par 0008 of a electric vehicle to control battery system see Par 0003 wherein Naik teaches:
monitoring an operation of the second system controller by the first monitoring device,
monitoring an operation of the first system controller by the second monitoring device, 
 (Par 0035 “A fault is preferably detectable in the first control module 109 including the first control 111 and second system monitor 113, the second control module 115 including the second control 117 and first system monitor 119” ….. “In the event one of the controllers 111, 117 or monitors 113, 119 identifies a second fault, the respective controller may continue to operate and disable the system having the identified fault.” and Claim 21. Fault tolerant control system for a vehicle having first and second propulsion systems comprising: a first control module including a) a first control for providing the first propulsion system with a primary first propulsion system command and b) a first monitor; a second control module including a) a second control for providing the second propulsion system with a primary second propulsion system command and b) a second monitor; said first monitor adapted to receive said primary second propulsion system command and perform rationality checks thereon to detect faults of the second control module; and, said second monitor adapted to receive said primary first propulsion system command and perform rationality checks thereon to detect faults of the first control module.”)
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Asao to further include  monitoring an operation of the second system controller by the first monitoring device and monitoring an operation of the first system controller by the second monitoring device,  to handle software anomalies that may manifest in the system. (Refer to Par 0005)

Regarding Claims 3 and 7, Asano teaches:
wherein, while monitoring the operation of the first and second system controller, 
at least one of the first monitoring device and/or the second monitoring device compare(s) evaluation results from an evaluation of the sensor signals performed by the second system controller with evaluation results from an evaluation of the sensor signals performed by the first system controller.  (first and second monitoring devices being the sensors output input information that is used to determine the difference in operation noted the abnormality. see Par 0086 “[0086] Also, the first CPU 10a and the second CPU 10b can transmit not only an input system-related abnormality of the control system to which the CPU belongs, but also details of a control amount and/or control command as output information computed from input information, to the CPU of the other control system, because of which the CPU can compare details of a control amount and/or control command of the control system to which the CPU itself belongs, computed by the CPU itself, and details of a control amount and/or control command computed by the CPU of the other control system, and ascertain an abnormality such that output information differs despite the input information of the two being practically identical. As a result of this, the first CPU 10a and the second CPU 10b can detect various abnormalities, and details thereof, of the control system to which the CPU itself belongs and the control system to which the other CPU belongs . Also, by the communication line 14 being provided, the CPU can also detect that an abnormality has occurred in the CPU of the other control system itself when communication from the CPU of the other control system is interrupted.”)

  Regarding claims 9 and 18, Asao teaches:
A vehicle (Fig 1; Par 0019 “a vehicle”) comprising: 
an on-board electric network (Fig 1 on-board electric network), the apparatus of claim 5, 
wherein the battery system is electrically connected to the electric network, and 
a charger for charging the battery system (battery connected to network an receives current with relay to be charged. see Par “[0021] The first power supply relay switching element 5a is configured by, for example, two FETs including parasitic diodes being connected in series, wherein the parasitic diode in one FET is connected in a forward direction with respect to a current supply direction, and the parasitic diode in the other FET is connected in a reverse direction with respect to the current supply direction. Consequently, even when the battery 9 is connected with reverse polarity, a line along which current to the first inverter circuit 3a flows is disconnected by a parasitic diode of the first power supply relay switching element 5a, whereby the first inverter circuit 3a can be protected. As a large current flows into the first power supply relay switching element 5a, there is an accompanying generation of heat, so the first power supply relay switching element 5a may be incorporated in the first inverter circuit 3a.).  

Claim 10 rejected under 35 U.S.C. 103 as being unpatentable over Asao US 20180208236 in view of Jang US 20160059712 and Naik US 20060074500 as applied to claim 9 above, and further in view of Fukushima US 2018/0093579.

  Regarding claim 10, Sunaga does not explicitly teach:
wherein the vehicle further comprises a secondary side receiving device of an inductive power transfer system as the charger.  
Fukushima discloses a battery charging system of an electric vehicle see Fig 1 #200 wherein Fukushima teaches:
wherein the vehicle further comprises a secondary side receiving device of an inductive power transfer system as the charger.   (Fig 2 #21)
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify  Sunaga further include Fukushima for the purpose of intuitively charging a vehicle. (Refer to Par 0005)

Allowable Subject Matter
Claim 2, 4, 6, 8, 11-17, and 19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding Claim 2, the prior art of record does not teach alone or in combination wherein, if the monitoring results fulfil a predefined condition, 
the method further comprises: 
reducing an electric power delivered by the battery system to an electric consumer of the vehicle, 
restricting an operation time of the battery system while the battery system delivers electric power to an electric consumer of the vehicle, and/or switching off an electric connection from the battery system to a charger and/or to an electric consumer of the vehicle.  

Regarding Claim 4, the prior art of record does not teach alone or in combination wherein at least one of the first system controller and/or the second system controller determine(s) from a desired operation of charging the battery system, 
a desired value of a charging voltage and output(s) information about the desired value to a charging controller, 
wherein at least one of the first system controller and/or the second system controller evaluate(s) the sensor signals and/or an electric charging current used to charge the battery system and generate(s) a corresponding evaluation result, 

whether a predetermined criterion indicating a significant deviation from the desired operation is fulfilled and wherein at least one of the first system controller and/or the second system controller control(s) an electric connection from the battery system to a secondary side receiving device of an inductive power transfer system, 
the receiving device functioning as a charger charging the battery system, to be switched off.  

Regarding Claim 6, the prior art of record does not teach alone or in combination wherein at least one of the first monitoring device and/or the second monitoring device is/are adapted to trigger and/or initiate, 
if the monitoring results fulfil a predefined condition, reducing an electric power delivered by the battery system to an electric consumer of the vehicle, 
restricting an operation time of the battery system while the battery system delivers electric power to an electric consumer of the vehicle and/or switching off an electric connection from the battery system to at least one of a charger and/or to an electric consumer of the vehicle. 

Regarding Claim 8, the prior art of record does not teach alone or in combination wherein at least one of the first system controller and/or the second system controller is/are adapted to: 

evaluate the sensor signals and/or an electric charging current used to charge the battery system and generate a corresponding evaluation result, 
determine, by taking the desired operation of charging the battery system and the evaluation result into account, 
whether a predetermined criterion indicating a significant deviation from the desired operation is fulfilled and control an electric connection from the battery system to a secondary side receiving device of an inductive power transfer system, 
the receiving device functioning as a charger charging the battery system, to be switched off.  

Regarding Claim 13, the prior art of record does not teach alone or in combination wherein at least one of the first system controller and/or the second system controller determine(s) from a desired operation of charging the battery system a desired value of a charging voltage and output(s) information about the desired value to a charging controller, 
wherein at least one of the first system controller and/or the second system controller evaluate(s) the sensor signals and/or an electric charging current used to charge the battery system and generate(s) a corresponding evaluation result, 
wherein at least one of the first system controller and/or the second system controller determine(s), by taking the desired operation of charging the battery system and the evaluation result into account, whether a predetermined criterion indicating a significant deviation from the desired operation is fulfilled and wherein at least one of the first system controller and/or the 
the receiving device functioning as a charger charging the battery system, to be switched off.  

Regarding Claim 16, the prior art of record does not teach alone or in combination wherein at least one of the first system controller and/or the second system controller is/are adapted to: determine from a desired operation of charging the battery system a desired value of a charging voltage and to output information about the desired value to a charging controller, 
evaluate the sensor signals and/or an electric charging current used to charge the battery system and generate a corresponding evaluation result, 
determine, by taking the desired operation of charging the battery system and the evaluation result into account, 
whether a predetermined criterion indicating a significant deviation from the desired operation is fulfilled and control an electric connection from the battery system to a secondary side receiving device of an inductive power transfer system, the receiving device functioning as a charger charging the battery system, to be switched off.  

Claims 11, 12, 14, 15, 17 and 19 are dependent of claims 2, 6 and are allowable for their dependency to claims 2, 6 if rewritten in independent form as noted.
        Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARIKH K RANKINE whose telephone number is (571)272-8973.  The examiner can normally be reached on M-F 8-5.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on (571) 272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 

/TARIKH KANEM RANKINE/Examiner, Art Unit 2859                                                                                                                                                                                                        
/DAVID V HENZE-GONGOLA/Primary Examiner, Art Unit 2859